Order entered October 16, 1969, which denied defendant’s motion for reargument and granted plaintiff’s cross motion to enter judgment for arrears of temporary alimony unanimously modified to the extent of reversing, on the law and on the facts, that part which grants the plaintiff’s cross motion and denying that cross motion without prejudice to a renewal thereof in the event defendant defaults in making payments in accordance with the determination of this court in the companion appeal (33 A D 2d 1007); and as so modified, the order is affirmed, without costs and without disbursements. Under the circumstances, defendant is entitled to an opportunity to pay the arrears in temporary alimony, as reduced by this court, before a money judgment is entered against him. Concur — Eager, J. P., Capozzoli, Nunez and Steuer, JJ.